STATEMENT OF REASONS FOR ALLOWANCE

Response to Amendment
This Office Action is responsive to Applicant’s amendment of July 22, 2021.

Allowable Subject Matter
Claims  1-3 are allowed. 
Applicant’s arguments regarding the 35 USC 112(a) rejection of claim 1  and the 112(b) rejections of claims 1-3, see Remarks filed July 22, 2021, pp. 4-5, have been considered and are persuasive, in view of the amendment of the claims. The rejections are withdrawn.
Applicant’s arguments regarding the 35 USC 103 rejection of claims 2-3, see Remarks, pp. 6-8 have been considered and are persuasive. Specifically, the prior art references, neither alone nor in combination, disclose nor make obvious, a hybrid fiber amplifier comprising a Raman fiber amplifier part and an erbium-doped fiber amplifier part; the Raman fiber amplifier part comprising a first optical splitting coupler connected to  a first photodetector,  a second photodetector connected to an out-of-band light output end of an out-of-band ASE filter, wherein the first photodetector of the Raman fiber amplifier detects a source signal power and an out-of-band ASE power contained in the source signal light when the Raman pump is off. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC L BOLDA whose telephone number  is 571-272-8104.  The examiner can normally be reached on M-F from 8:30am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Yuqing Xiao, can be reached on 571-270-3603.  Please note the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
	/ERIC L BOLDA/               Primary Examiner, Art Unit 3645